   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 1 of 30 PageID #: 2179



                         IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

YALOBUSHA COUNTY, MISSISSIPPI, by and                                     PLAINTIFFS
through THE BOARD OF SUPERVISORS OF
YALOBUSHA COUNTY, MISSISSIPPI; and
THE BOARD OF TRUSTEES OF YALOBUSHA
GENERAL HOSPITAL OF YALOBUSHA COUNTY,
MISSISSIPPI

Versus                                              Civil Action No. 3:19-cv-43-GHD-JMV

ENPRO INDUSTRIES, INC.; ENPRO HOLDINGS
INC.; and GOODRICH CORPORATION                                            DEFENDANTS


                      SECOND AMENDED COMPLAINT
                                [DEMAND FOR JURY TRIAL]

                           ___________________________________

                                   Preliminary Statement
                           ___________________________________


         From 1973 through 1987, the Holley Automotive Division of Colt Industries, Inc.

(“Colt”), polluted the environment in Water Valley, Mississippi with trichloroethylene (“TCE”),

a known hazardous substance and carcinogen. Colt’s repeated release and discharge of TCE

into the environment at the Holley Automotive Division plant (“Holley plant”) contaminated the

soil and groundwater, and the contamination spread. A groundwater plume, contaminated with

TCE, emanates from the premises of the Holley plant and underlies a surface area of

approximately 340 acres that lie to the north and northwest of the plant. The plume impacts

twenty-eight (28) residences and eleven (11) commercial or governmental buildings, including



                                                1
    Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 2 of 30 PageID #: 2180



but not limited to a hospital, a nursing home, a child daycare center, medical offices, and other

businesses.

         The releases and discharges of TCE at the Holley plant by Colt employees were grossly

negligent, reckless, and often, intentional, and the releases occurred despite Colt’s knowledge

that the chemical it was dumping was a hazardous substance which was dangerous to both

human health and the environment. But Colt did not alter its conduct, because it wrongfully

viewed the absence of state governmental regulation as a license to pollute the environment with

a known hazardous substance. In all respects, Colt’s acts and omissions were consistent with its

view of “Mississippi” as “a dumping ground for hazardous wastes.” 1

          Over thirty years ago, Colt was warned that its pollution on the Holley plant premises

presented a “reasonable likelihood of off-site migration of contaminated groundwater”2 and had

“the potential to contaminate the downgradient environment for decades,”3 but Colt, and its

corporate successors EnPro Industries, Inc.; EnPro Holdings, Inc.; and Goodrich Corporation,

have consistently breached their duties to remediate the contamination. These failures of Colt

and its successors to remediate were grossly negligent, reckless, and again, often intentional.

Despite the Defendants’ knowledge of soil and groundwater contamination under the Holley

plant building, the Defendants have never undertaken any action to remediate it. And, when the

Defendants undertook some remediation of contaminated soil on the Holley plant premises, they

intentionally deviated from the scope of work which the State of Mississippi required for the



1 Exhibit “1” - Colt Industries, Inc. Memorandum from S. Seabright to E. McClellan, 2/20/1980. Exhibit “1” and all
other exhibits referenced in this Second Amended Complaint refer to the exhibit filed in this action with the original
Complaint, copies of which exhibits have been served upon the Defendants.
2 Exhibit “2” – Dames & Moore letter to Holley Automotive, 1/4/1989, p. 4463.
3 Exhibit “3” – Dames & Moore Interim Status Report, 11/1/1991, p. 9.

                                                          2
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 3 of 30 PageID #: 2181



remediation, and later fraudulently represented to the State of Mississippi that they had fully

complied with the required scope of work.

        Moreover, the only groundwater remediation which the Defendants undertook in the

course of a thirty-year remedial history was placement of recovery wells at the leading edge of

an already large plume, with the goal of stemming further expansion of the plume. That action

failed because the recovery wells malfunctioned and were shut down for over ten (10) years due

to the Defendants’ refusal to maintain and repair the same. Notably though, the Defendants

have never taken any action to clean or remediate the contaminated groundwater on Plaintiffs’

properties, which lie between the Holley plant and the “leading edge” of the plume.

        Plaintiffs, as owners of the surface of their land and the soil underneath, have been

impacted and harmed by the Defendants’ grossly negligent and intentional acts and omissions.

Plaintiffs’ real property is contaminated due to the Defendants’ pollution of the environment and

because of Defendants’ failure to remediate the contamination they caused. In addition, the

Defendants’ conduct subjects the Plaintiffs, and all persons who use, inhabit or occupy the

buildings on Plaintiffs’ property, to the risk of vapor intrusion, i.e., the potential intrusion into

their buildings of TCE vapor which volatilizes from the TCE-contaminated groundwater

Consequently, Plaintiffs bring this action against the Defendants to recover for the diminution in

the value of their real properties impacted by contamination, for the infliction of emotional

distress, for any special damages which plaintiffs may sustain in the event that any vapor

intrusion, for punitive damages and attorneys’ fees, and for all other damages which Plaintiffs

are entitled to recover under law.




                                                   3
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 4 of 30 PageID #: 2182



                                      Legal Basis of Claims

       1.      Plaintiffs bring this action exclusively under Mississippi law and not pursuant to

any federal law. Plaintiffs seek no substantive relief based on any federal law.

                                              Parties

       2.      Plaintiff, Yalobusha County, Mississippi, is a political subdivision of the State of

Mississippi which brings and appears in this action by and through the duly elected Board of

Supervisors of Yalobusha County, Mississippi, which has authority to act on behalf of

Yalobusha County pursuant to Miss. Code Ann. § 19-3-41. Plaintiff is a governmental entity of

the State of Mississippi, which is domiciled in Mississippi and which owns tracts of land of

approximately 12.795 acres and 5 acres that are situated within the contamination plume,

including various buildings located thereon. The used, inhabited or occupied buildings

contained on such land include the Yalobusha General Hospital and Nursing Home, the

Yalobusha County Health Department, a maintenance building, and the Yalobusha County Jail.

The reasonable aggregate market value of the real property and buildings owned by Yalobusha

County, Mississippi which have been impacted by the contamination plume is $11,740,000.00.

       3.      Plaintiff, the Board of Trustees of Yalobusha General Hospital of Yalobusha

County, Mississippi (“Board of Trustees”), is a political subdivision of the State of Mississippi

and Yalobusha County, Mississippi. The Board of Trustees is appointed by the Board of

Supervisors of Yalobusha County, Mississippi pursuant to Miss. Code Ann. § 41-13-29, but the

Board of Trustees is authorized to file this suit in its own name pursuant to Miss. Code Ann. §

41-13-35. The Board of Trustees, which is a governmental entity, is domiciled in Mississippi

and owns a tract of land of approximately 30.765 acres which is situated within the


                                                 4
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 5 of 30 PageID #: 2183



contamination plume, including various buildings located thereon. The used, inhabited or

occupied buildings contained on such land include the Cotton Candy Day Care, the Yalobusha

Health Services Adult Day Care, the Odom Rural Health Clinic, a Visitor’s Residence/Sleep

Clinic, the “Old” Department of Human Services Building, and a maintenance building. The

reasonable aggregate market value of the real property and buildings owned by the Board of

Trustees which have been impacted by the contamination plume is $4,100,000.00.

       4.      EnPro Industries, Inc. (AEnPro Industries”), named as a Defendant herein, is a

corporation organized under the laws of the state of North Carolina, which is domiciled in North

Carolina and which has its principal place of business at 5605 Carnegie Blvd., Suite 500,

Charlotte, North Carolina 28209-4674. EnPro Industries may be served with process through

service upon its registered agent, C.T. Corporation System, 150 Fayetteville St., Box 1011,

Raleigh, North Carolina 27601-2957. Through one or more corporate transactions, the details

of which are not fully known by the Plaintiffs as of this date, EnPro Industries expressly assumed

and acquired the environmental liabilities which are the subject of this action.

       5.      EnPro Holdings Inc. (“EnPro Holdings”), named as a Defendant herein, is a

corporation organized under the laws of the state of North Carolina, which is domiciled in North

Carolina and which has its principal place of business at 5605 Carnegie Blvd., Suite 500,

Charlotte, North Carolina 28209-4674. EnPro Holdings may be served with process through

service upon its registered agent, C.T. Corporation System, 150 Fayetteville St., Box 1011,

Raleigh, North Carolina 27601-2957. Through one or more corporate transactions, the details

of which are not fully known by the Plaintiffs as of this date, EnPro Holdings expressly assumed

or otherwise acquired the environmental liabilities which are the subject of this action. On


                                                 5
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 6 of 30 PageID #: 2184



information and belief, Colt Industries, Inc. changed its corporate name to Coltec Industries, Inc.

(“Coltec”), and Coltec continued to own and operate the Holley plant until approximately 1996.

On or about December 31, 2016, Coltec merged into OldCo LLC (“OldCo”), with OldCo as the

surviving entity, and hence, OldCo acquired by operation of law the environmental liabilities

which are the subject of this action. Also on December 31, 2016, OldCo and EnPro Holdings

entered into an agreement by which certain assets of OldCo were transferred to EnPro Holdings

and by which EnPro Holdings contractually assumed the environmental liabilities which are the

subject of this action.

        6.      Goodrich Corporation (AGoodrich@), named as a Defendant herein, is a

corporation organized under the laws of the state of New York, which is domiciled in both New

York and North Carolina and which has its principal place of business at 2730 W. Tyvola Road,

Four Coliseum Centre, Charlotte, North Carolina 28217. Goodrich may be served with process

through service upon its registered agent, C.T. Corporation System, 150 Fayetteville St., Box

1011, Raleigh, North Carolina 27601-2957. On information and belief, Goodrich (formerly

known as “The B. F. Goodrich Company”) acquired the environmental liabilities which are the

subject of this action through corporate transactions or by operation of law. Alternatively,

Goodrich is the corporate parent of EnPro Industries and EnPro Holdings, and in the event that

either subsidiary or related corporation is insufficiently capitalized in light of their foreseeable

environmental liabilities, then the corporate veil of Goodrich should be pierced for the

imposition on Goodrich of the environmental liabilities which are the subject of this action.

                                      Jurisdiction and Venue

        7.      This Court has subject matter jurisdiction of this matter pursuant to 28 U.S.C. §


                                                   6
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 7 of 30 PageID #: 2185



1332 in that (a) there is complete diversity of citizenship between the Plaintiff and all

Defendants, and (b) the amount in controversy exceeds $75,000.00, exclusive of interest and

costs.

         8.    This Court has personal jurisdiction over the Defendants EnPro Industries, Inc.;

EnPro Holdings, Inc., and Goodrich Corporation (collectively the “EnPro Defendants”) in that

they (a) committed torts in whole or part within the State of Mississippi by creating or releasing

the pollution which is the subject of this action and/or by failing to contain and remediate the

same; (b) did business within the State of Mississippi and were formerly admitted to do business

within the State of Mississippi; and/or (c) subjected themselves to the jurisdiction of this Court

by their assumption or acquisition of the environmental liabilities which are the subject of this

action, either contractually or by operation of law.

         9.    Venue is appropriate in the district and division asserted as the acts and damages

complained of herein occurred in whole or in part in the Second Judicial District of Yalobusha

County, Mississippi which lies the Oxford Division of the Northern District of Mississippi.



                          Underlying Facts – Use and Disposal of TCE

         10.   The Holley plant which is the source of the contamination complained of herein is

located at 600 Highway 32, Water Valley, Mississippi. At present the facility is occupied by

Borg Warner Emissions Systems LLC which acquired the facility in 1996, long after Colt and its

employees released and discharged hazardous TCE into the environment and after Coltec and its

employees failed to adequately clean or remediate such contamination. As a result of the acts

and omissions of Colt and Coltec, for which the EnPro Defendants are responsible, the soil on


                                                  7
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 8 of 30 PageID #: 2186



the former Holley plant premises remains contaminated and a plume of contaminated

groundwater emanates therefrom to the north and northwest and toward the downtown business

district of the City of Water Valley. The leading edge of the plume has reached, if not crossed,

Otoucalofa Creek. The dimensions and area occupied by the contamination plume have

continued to expand since the year 2006, when the plume was measured at 3,900 feet long and

2,100 feet wide.4 The contamination plume now underlies a surface area of approximately 340

acres.

         11.    The Holley Automotive Division of Colt acquired the plant building and premises

in November of 1972 and began the manufacture of automotive components, including

carburetors and fuel injection systems. Colt changed its name to Coltec Industries, Inc. in 1990,

but it continued manufacturing operations at the plant until 1996 when Coltec sold assets

including the Holley plant to BorgWarner. As part of such transaction, Coltec retained the

environmental liabilities related to the Holley plant, which the EnPro Defendants inherited by

express assumption or operation of law.

         12.    Colt was the first entity to use TCE, a solvent or degreasing agent, at the Holley

plant. From February of 1973 through January of 1987, Colt purchased and used more than

80,000 gallons5 of TCE in its industrial operations at the Holley plant. In February of 1973, a

degreasing machine (the “big degreaser”) which Colt purchased from Detrex Chemical

Industries Inc (“Detrex”) was installed at the Holley plant. The big degreaser was a self-

contained unit which cleaned metal parts via immersion and vapor as the parts, contained in wire



4 Exhibit “4” – Miss. Dept. Environmental Quality Memorandum, 12/6/2006.
5 Exhibit “6” – Colt letter 2/28/1989.

                                                     8
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 9 of 30 PageID #: 2187



baskets, traveled through the machine. Detrex also sold and supplied Colt with the TCE solvent

used in the big degreaser. See, Exhibit “5,” Colt letter 10/21/1988.

       13.     Colt maintained two above-ground storage tanks located outside the southern wall

of the Holley plant building B one tank having a capacity of 4,000 gallons and the other tank with

a capacity of 1,000 gallons. Unused, or virgin, TCE delivered by Detrex was pumped into the

4,000 gallon storage tank. Used, or spent, TCE was pumped into the 1,000 gallon storage tank,

which was frequently used for storage of spent TCE while the big degreaser was being cleaned

or undergoing periodic maintenance. See, Exhibit “5,” Colt letter 10/21/1988.

       14.     The big degreaser was located in the center of the western half of the Holley plant

building, next to the plant’s cafeteria, and was connected to the 4000 gallon virgin TCE tank and

the 1000 gallon spent TCE tank by underground piping. A diagram depicting the locations of

the big degreaser, TCE tanks, and associated piping is attached hereto as Exhibit “13.”

       15.     In March of 1981 Colt replaced the original big degreaser with a new degreaser of

similar size purchased from Detrex and installed throughout the plant several smaller degreasers

(called “ultrasonic vapor degreasers”) which Colt also purchased from Detrex. Colt continued

to utilize TCE as the solvent or degreasing agent in all degreasers installed at the Holley plant

until approximately January 1987. See, Exhibit “5,” Colt letter 10/21/1988.

       16.     Colt’s use of TCE for degreasing produced two forms of TCE waste – spent TCE

in liquid form, and a semi-solid sludge removed from a TCE still (known as “still bottoms.” But

the Holley plant had limited storage capacity for TCE wastes. TCE still bottoms were drained

from the still into 55 gallon drums, for purposes of storage and disposal, but the 1000 gallon

above-ground TCE tank was Colts’ only vessel for the storage of spent TCE in liquid form. See,


                                                 9
  Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 10 of 30 PageID #: 2188



Exhibit “5,” Colt letter 10/21/1998. All such TCE-laden wastes were hazardous in nature.

       17.     On information and belief, Detrex supplied Colt with an operational manual for

the big degreaser which also contained warnings pertinent to the use of TCE and other

degreasing solvents. Such manual warned Colt that TCE and other degreasing agents were

dangerous and hazardous chemicals which could cause narcosis and even death if breathed by

humans in sufficient concentrations. An exemplar of such manual, authored by Detrex, is

attached hereto as Exhibit “7.” Numerous employees at the Holley plant who encountered TCE

and TCE vapor, in sufficient concentrations, experienced difficulty breathing, dizziness, and

other sensory impairments.

       18.     In approximately 1974, to increase the capacity in the 1000 gallon tank for

inflows of spent TCE from the big degreaser, one or more Colt employees, acting on instructions

from their superiors at Colt, intentionally activated the valve on the 1000 gallon tank and

released the spent TCE in the tank into the environment. The TCE discharged therefrom flowed

into a drainage ditch which ran parallel to the southern wall of the Holley plant building, and the

chemical discharge killed approximately twenty (20) turtles in the ditch. The next day, a Colt

employee involved in the release event showed his handiwork – the dead turtles – to coworkers.

On information and belief, this was not the only intentional release of spent TCE from the 1000

gallon tank, since the Holley plant had insufficient capacity for storage of spent TCE generated

from the 80,000 gallons of TCE it used from 1973 through 1987. Nevertheless, as early as

1974, Colt, its managers and employees had actual knowledge that TCE waste was a hazardous

substance which, when released into the environment, was dangerous and lethal to aquatic or

animal life.


                                                10
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 11 of 30 PageID #: 2189



        19.     To prevent rupture from internal pressure, the 1000 gallon tank used for holding

spent TCE was open or vented at the top. The tank held some amount of spent TCE at all times,

and excess inflows forced spent TCE to spill from the opening(s) in the tank. Colt knowingly

allowed such overflows to occur, which were frequent and routine, and the same were witnessed

by numerous Colt employees. Overflows from the 1000 gallon tank either permeated the

ground or flowed into the drainage ditch running parallel to the southern wall of the Holley plant

building. With knowledge that such overflows would occur, Colt continued to pump spent TCE

from the big degreaser into the 1000 gallon tank and took no action to stem, guard against, or

prevent the overflows of this hazardous substance into the environment.

        20.     The records maintained by Colt employees who worked at the Holley plant

document additional instances of TCE spills and discharges. A memorandum by Dwain Vinson,

a Colt manager, documented a “big spill of TCE a few days before” a nearby property owner

complained that ditch water from the Holley plant was making her cows sick. .6 Another Colt

record evidences the occurrence of two TCE spills in or about the year 1978, and the “cutting” of

a TCE pipe in 1984 that resulted in additional TCE discharges.7 The same Colt document

indicates that TCE “still bottoms” were dumped or sprayed on the ground for the purpose of

controlling “dust” and “weeds.”8 Hence, TCE’s weed-killing characteristic indicated to Colt

that the chemical was dangerous to plant life as well and further confirmed the chemical’s status

as a hazardous substance.

        21.     In a December 6, 1993 letter to the Mississippi Department of Environmental


6 Exhibit “8” – Handwritten Memorandum by Dwain Vinson of Colt Industries, Inc., 5/20/1988.
7 Exhibit “9” – Colt Memorandum of Hydrogeology Meeting, 3/30/1988.
8 Exhibit “9,” supra.

                                                     11
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 12 of 30 PageID #: 2190



Quality (“MDEQ”), TIWC Environmental Services, Inc. (“TIWC”), an environmental contractor

retained by Coltec, confirmed the occurrence of spills of TCE at the Holley plant. The Holley

plant experienced “spill(s) of pure phase TCE occurring” after 1976 which “contaminated” the

“soil” and “groundwater.” TIWC explained that the 1000 gallon TCE storage tank was openly

vented to the atmosphere such that it overfilled on “several occasions,” although the tank

overflowed routinely, on information and belief. In addition, TIWC cited leakage of TCE from

the fittings of the fill-piping connected to the TCE storage tank. See, Exhibit “10,” TIWC Letter

to Miss. Dept. Environmental Quality, 12/6/1993. Coltec either authorized TIWC to report such

spills to the MDEQ or adopted the truth of the statements made in TIWC’s letter, by remaining

silent with regard to the spills which TIWC disclosed to the State of Mississippi.

        22.     Spent TCE was also generated by the Holley plant’s use of the smaller ultrasonic

vapor degreasers, several of which were installed throughout the plant. When the TCE therein

lost efficacy as a degreaser, Colt employees drained spent TCE from the small degreasers into

buckets and dumped the buckets, either into a drain in the plant which ran to drainage ditches

outside or into the drainage ditches directly

        23.     The big degreaser utilized water for purposes for cooling, and invariably, the

cooling water therefrom was contaminated with TCE. Records from the Mississippi

Department of Natural Resources (“MDNR”) and Colt so indicate. An MDNR memorandum

reflecting its prior involvement at Colt in 1973 through 1974 notes that the Holley plant

discharged wastewaters from the big degreaser into drainage ditches on the plant property.9

This finding by the MDNR was later confirmed when Colt admitted, in a 1981 Industrial Waste


9 Exhibit “11” – Mississippi Department of Natural Resources Memorandum, 2/27/1989.

                                                    12
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 13 of 30 PageID #: 2191



Questionnaire, that its wastewater discharges from the Holley plant contained TCE.10

          24.    Colt found other inventive ways to dispose of the spent TCE for which it lacked

sufficient storage capacity. Colt maintained a “spray” truck, the bed of which housed a tank of

approximately 1000 gallon capacity. In response to the complaints of Colt employees about the

inordinate amount of dust in the plant’s gravel parking lot, Colt regularly used the spray truck to

“known down” the dust. On multiple occasions, too numerous to count, Colt filled the tank on

the spray truck with spent TCE and sprayed this hazardous chemical on the parking lot, resulting

in additional and significant discharges of TCE into the environment which were intentional in

nature.

          25.    Colt recklessly dumped and disposed of spent TCE and TCE still bottoms on the

Holley plant premises until approximately April of 1983, when it contracted with an outside

vendor for the transport and disposal of TCE waste at an off-premises regulated facility. See,

Exhibit “9,” supra. “Manifested” is the parlance which Colt used to refer to waste disposal by

outside vendors. Colt’s records confirm that no manifested disposal of TCE occurred until April

of 1983, and that over the fourteen (14) years that Colt used TCE at the Holley plant, Colt only

manifested approximately 5,775 of the 80,000 gallons of TCE which Colt purchased and used.11

                Underlying Facts – Confirmation of Groundwater Contamination

          26.    TCE is a hazardous substance and a known carcinogen. Under Mississippi law,

groundwater is considered contaminated with TCE when the concentration of such chemical

therein exceeds the value of 5 parts per billion (“ppb”). The value of 5 ppb for TCE is referred



10 Exhibit “12” – Industrial Waste Questionnaire, 4/3/1981.
11 Exhibit “14” – Colt Industries, Inc. Memorandum, 2/27/1992.

                                                      13
     Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 14 of 30 PageID #: 2192



to as its maximum contaminant level (“MCL”).

          27.     Colt supplied its workforce at the Holley plant with drinking water from a

municipal well located on the plant premises. The municipal well was sourced by groundwater.

          28.     In May of 1988, the municipal well used by employees of the Holley plant for

drinking water tested positive for TCE at a concentration of 5.2 ppb. Repeat testing of the well

revealed increased concentrations of TCE.12 Evidencing its knowledge that TCE was

carcinogenic, Colt acted quickly to supply its workforce with an alternative source of drinking

water.13

          29.     Initially, when Colt discovered that its reckless and intentional conduct had

contaminated the groundwater with TCE, Colt sought to blame the environmental damage on

Ram Tool Company, which occupied the Holley plant before Colt purchased the same in 1972.

However, Colt’s investigation revealed that Ram Tool Company did not have a degreaser during

its operation of the plant and produced no evidence to support any contention of TCE usage by

Ram Tool Company.14 That Colt, and only Colt, was responsible for TCE contamination at the

Holley plant is a fact which Colt management accepted and admitted in their internal

communications.15

                     Underlying Facts – Fraudulent and Negligent Remediation

          30.     Before undertaking any remediation of the TCE contamination, Colt, and later

Coltec, was warned about the consequences of any failure to exercise diligence and due care.




12   Exhibit “15” – Colt Industries, Inc. Memorandum “Drinking Water Supply/Water Valley,” 9/14/1988.
13   Exhibit “15,” supra.
14   Exhibit “16” – Memorandum by Don Townsend of Colt Industries, Inc., 6/23/1989.
15   Exhibit “17” – Recorded Meeting of Colt Management, 1/26/1989.

                                                       14
     Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 15 of 30 PageID #: 2193



          31.      Colt’s management, in an internal meeting, recognized and appreciated that the

contaminated soil at the Holley plant site must be treated; that a TCE contamination source

existed underneath the footprint of the Holley plant building; and that TCE contamination of the

soil on the plant premises was, in turn, contaminating the groundwater.16

          32. Further, the warnings which Colt received from its retained environmental

contractor, Dames & Moore, were ominous. A 1989 letter from Dames & Moore to Colt notes

the “reasonable likelihood of off-site migration of contaminated groundwater” from the Holley

plant.17 The Dames & Moore Interim Status Report transmitted to Colt in 1991 warned that any

failure to remediate the TCE-contaminated soil on plant premises “has the potential to

contaminate the downgradient environment for decades.”18 And, a subsequent missive from

Dames & Moore to Colt in 1992 reiterated the admonition that TCE-contaminated soil left

untreated will continue to impact the groundwater.19

          33.      As evidenced by the fraudulent and negligent manner in which the Defendants

undertook remediation, the Defendants cavalierly and recklessly ignored these warnings.

          A.       Fraudulent Soil Remediation

          34.      At all times pertinent hereto, Colt and Coltec acted by and through their managers

and employees acting within the course and scope of their employment.

          35.      In 1993, at Coltec’s request, the State of Mississippi approved a three-year soil

remediation project on the Holley plant premises conditioned upon a scope of work submitted to




16   Exhibit “17,” supra.
17   Exhibit “2,” supra.
18   Exhibit “3,” supra.
19   Exhibit “18” – Dames & Moore letter to Colt Industries, Inc., 12/11/1992.

                                                         15
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 16 of 30 PageID #: 2194



the MDEQ by Coltec and TIWC, its environmental contractor.

        36.      Coltec represented to the MDEQ, and to the United States Environmental

Protection Agency (“USEPA”), that all contaminated soil excavated at the Holley plant would be

heat treated by use of a process known as “thermal desorption.”20 A flow chart prepared by

TIWC illustrates the manner in which thermal desorption was to be performed: After

excavation, all soils were to be tested for TCE, and those soils in which the TCE concentration

exceeded 1 part per million were to be heat treated in a “Thermal Desorption Unit.”21

        37.      Based on such representation, the MDEQ approved the scope of work proposed

by Coltec for remediation of the TCE-contaminated soil on the Holley plant premises, and

required Coltec to follow such scope of work. However, TIWC, with the knowledge and

acquiescence of Coltec, deviated from the scope of work by failing to heat treat all of the

contaminated soil designated for remediation at the Holley plant. A September 26, 1995 MDEQ

telephone record reflects that thermal desorption was not being used. Instead of heat treating

the contaminated soil, TIWC “aerat[ed] [the] soil by running it over with a backhoe and tossing

it in [the] air.”22

        38.      TIWC’s deviation from the scope of work with the knowledge and acquiescence

of Coltec constitutes a breach of duty to remediate by Coltec and by the EnPro Defendants who

failed to adequately monitor and supervise TIWC or failed to enforce the required scope of work

upon learning of the deviation therefrom. As a result, contaminated soil on the Holley plant

premises was “tossed in the air” rather than heat treated, and the soil contamination remained,


20 Exhibit “19” – Coltec letter to United States Environmental Protection Agency, 11/30/1993.
21 Exhibit “20” – TIWC’s “Holley Automotive Soil Remediation Process Flow Diagram.”
22 Exhibit “21” – MDEQ Record of Telephone Conversation, 9/26/1995.

                                                       16
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 17 of 30 PageID #: 2195



unabated, on the plant premises as a source of contamination of the groundwater which

continually flows through and contaminates the soil on the Plaintiffs’ properties, i.e., a

continuing trespass.

        39.     The scope of soil remediation work which Coltec and TIWC represented that they

would follow also required that the soils on the Holley plant premises be excavated to a depth of

fourteen (14) feet.23 However, 2016 testing of soils on the plant premises which should have

been remediated from 1993 to 1996 revaled the same remain saturated with TCE in

concentrations significantly higher than 1 part per million and well in excess of TCE’s maximum

contaminant level of 5 ppb.24 On information and belief, Coltec, through TIWC, failed to

excavate the contaminated soil to the represented depth, but nonetheless issued a Soil

Remediation Report to the State of Mississippi at the conclusion of such work which

fraudulently represented that the soil remediation had been completed in compliance with the

required scope of work.25 On further information and belief, the EnPro Defendants confessed

the depth deviation in a private meeting with the MDEQ.

        40.     As a direct and proximate result of the negligent and fraudulent soil remediation

conducted by Coltec, and its environmental contractor TIWC, the soil of the Holley plant

premises remains contaminated with TCE and sources contamination of the groundwater, which

continues to flow in its natural course through the soil of Plaintiffs’ properties so as to

continually contaminate the same. The acts and omissions of Coltec in such regards constituted




23 Exhibits “22” and “23” – Coltec letter to USEPA and MDEQ, 11/30/1993; and TIWC “Soil Remediation
Report,” p. 5.
24 Exhibit “24” – MiHpt Investigation Workplan, p. 1.
25 Exhibit “23,” supra.

                                                   17
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 18 of 30 PageID #: 2196



breaches of duty, created and/or contributed to a nuisance, and gave rise to a continuing and

perpetual trespass which remains unabated.

        B.       Grossly Negligent Groundwater Remediation

        41.      Despite the fact that the Defendants contaminated Plaintiffs’ properties, the only

groundwater remediation which the Defendants have undertaken in a thirty year remedial history

focused on restricting expansion of the groundwater contamination plume, rather than treating

the contaminated groundwater which lies between the Holley plant and the leading edge of the

plume. At all times pertinent hereto, neither Colt, Coltec, nor any of the Defendants have taken

any action to remediate the contaminated groundwater underlying Plaintiffs’ properties.

        42.      The groundwater treatment system which Colt and Coltec installed, and which

was only intended to be an “interim” measure, only placed recovery wells at the leading edge, or

what was then the northernmost margin, of the groundwater contamination plume. No recovery

wells were placed, and no other treatment was instituted, between the contamination sources on

the Holley plant premises and the leading edge of the plume, leaving untreated the contaminated

groundwater on the Plaintiffs’ properties which lie between the plant and the northernmost points

of the plume.

        43.      Colt represented to the MDEQ that the recovery wells would be “inspected daily

[for] preventative maintenance,” and that “[m]ost all repairs … can be completed within a thirty

to sixty-minute time span.”26

        44.      The recovery wells, however, experienced problems due to “iron fouling,” and

rather than diligently maintain and repair the wells, as promised, the EnPro Defendants allowed


26 Exhibit “25” – Groundwater Treatment System report by Colt Industries, Inc., 1990.

                                                       18
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 19 of 30 PageID #: 2197



the wells to fail and remain “off-line.” Without the approval or consent of the MDEQ, the

recovery wells remained inoperable – or as the EnPro Defendants describe it, “shut down for

repairs” – from at least the year 2008 through the year 2017, a period of almost ten (10) years.27

During such period of time, the EnPro Defendants ignored the MDEQ’s “verbal and written

requests to bring the system back on-line.”28

        45.     The groundwater remediation plan devised by Colt and Coltec, and only

sporadically executed by the EnPro Defendants, failed due to the Defendants’ gross negligence.

Moreover, even when “on-Line,” the recovery well system provided no benefit to Plaintiffs

whose properties were left untreated and un-remediated by the Defendants.

        C.      Consequences of Defendants’ Contamination and Failures to Remediate

        46.     Defendants’ acts and omissions which contaminated the environment and their

failure to remediate the contamination allowed the contaminated groundwater plume to continue

to exist, to continue to be sourced, and to continue to flow through the soil of the Plaintiffs

properties so as to continually and repeatedly contaminate the same.

        47.     From 2002 through 2016, the EnPro Defendants have monitored TCE

concentrations within the groundwater plume emanating from the Holley plant premises. The

majority of monitoring wells so tested revealed concentrations of TCE which significantly

exceed its maximum contaminant level of 5 ppb. In addition, test results from these wells

indicated the presence of other volatile organic compounds which are degradation products of

TCE, such as vinyl chloride, which is equally, if not more, carcinogenic than TCE.



27 Exhibit “26” – Environmental Correspondence from EnPro.
28 Exhibit “27” – MDEQ letter to EnPro, 8/21/2015.

                                                    19
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 20 of 30 PageID #: 2198



        48.      As of September 21, 2016 the TCE concentration in the groundwater underneath

the Yalobusha County Hospital and Nursing Home, which houses, treats and administers to the

old, sick and infirm who are more susceptible to exposure to environmental contamination, was

504 times the maximum contamination level for TCE in water.

        49.      Thirty years of abject failure in the Defendants’ remedial obligations have

wrought lasting and irreparable harm. The air inside the Holley plant building, now occupied by

a BorgWarner workforce, is contaminated with TCE vapor above both USEPA screening and

action levels.29 Plaintiffs, who use, inhabit and occupy buildings above the TCE groundwater

plume, are also exposed to a same risk of TCE vapor intrusion.

                                         Claims for Legal Relief

        50.      As the corporate successors-in-interest of Colt Industries, Inc. and/or Coltec

Industries, Inc., the Defendants EnPro Holdings, Inc., EnPro Industries, Inc., and Goodrich

Corporation (collectively referred to as “EnPro Defendants”) are liable, vicariously or otherwise,

for all acts and omissions of Colt and Coltec, including all acts and omissions of the managers

and/or employees of Colt and Coltec acting within the course and scope of their employment.

                          Claim for Intentional and/or Negligent Conduct

        51.      The EnPro Defendants are liable for all harm which they, as reasonably prudent

persons, should have anticipated to be the natural and probable consequence of their acts and/or

omissions. Such obligation included the duties under Mississippi law to exercise reasonable

care with regard to their acts and/or omissions, when it was foreseeable to the Defendants that



29 Exhibit “28” – BorgWarner letter “To All Employees,” 1/22/2017 (warning of TCE vapor intrusion resulting in
TCE concentrations inside the BorgWarner facility in excess of USEPA air screening and action levels).

                                                      20
  Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 21 of 30 PageID #: 2199



their acts and/or omissions would cause harm to others. Under the particular facts of this action,

the Defendants had duties (a) to ensure the safe disposal of their hazardous wastes, or

contaminated media, which was within their possession, authority or control; (b) to remove and

adequately remediate contamination and/or hazardous wastes which were under their possession,

authority or control; (c) to protect others against the foreseeable hazards presented by

contamination or hazardous wastes which were under their possession, authority, or control; and

(d) to correct or remediate conditions on land which are causing damage to the property of

others. In all such regards, the Defendants were obligated to exercise reasonable care.

       52.     The EnPro Defendants were duly and adequately warned of the risks which

contamination on the Holley plant premises presented to off-site property owners, and under law,

were not allowed to sit idly by in the face of the known danger which contamination on the

premises of the Holley plant presented to others. Such knowledge on the part of the EnPro

Defendants, coupled with their possession, authority and control over the Holley plant premises

and their ability to act to obviate or lessen the risk of harm to off-site property owners, imposed

on the EnPro Defendants a duty to act, and their failures to exercise reasonable care under such

circumstances constituted breaches of such duty.

       53.     The EnPro Defendants, acting through Colt and Coltec and their respective

managers and employees, breached the aforesaid duties by releasing and discharging TCE into

the environment on the Holley plant premises. The acts and/or omissions of such managers and

employees resulting in the discharge and release of TCE were reckless and grossly negligent, and

frequently, intentional in nature. Said managers and employees knew and appreciated that TCE

was a hazardous substance, and knew and appreciated that TCE was dangerous and harmful to


                                                 21
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 22 of 30 PageID #: 2200



human health, animal life, and the environment. Such releases of TCE, for which the EnPro

Defendants are responsible, breached the duty of reasonable care imposed on such Defendants

under Mississippi law.

        54.       The EnPro Defendants, acting through Colt and Coltec and their respective

managers and employees, breached the aforesaid duties by failing, in a manner which was

intentional, reckless and/or grossly negligent, to appropriately and adequately remediate the

contamination on the Holley plant premises which was under their possession, authority, and

control. The Defendants knew and appreciated that contamination of the soil on the Holley

plant premises would, in turn, contaminate the groundwater; that contaminated groundwater

would flow off of the Holley plant premises so as to contaminate the soil on the properties of off-

site owners; and that the groundwater contamination impacting off-site property owners would

continue and increase in concentration until such time that the soils on the Holley plant premises,

the source of such contamination, were appropriately and adequately cleaned and remediated.

Notwithstanding such knowledge, the EnPro Defendants and Defendant Williams breached their

duties to remediate by approving, authorizing or acquiescing in a fraudulent soil remediation

which deviated from the scope of work to be performed on the Holley plant premises, and by

failing to act in the premises to follow or enforce the scope of work required for soil remediation

on the Holley plant premises. Such breaches of the duty of reasonable care by the Defendants

allowed contaminants to remain on the Holley plant premises, and the continued presence of

such substances on the Holley plant premises have caused or contributed to the contamination

which continuously and repeatedly flows through the soils of off-site property owners, including

the Plaintiffs.


                                                 22
  Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 23 of 30 PageID #: 2201




       55.     In addition, the EnPro Defendants breached their duties to remediate and to

protect off-site property owners by failing to undertake any remediation of the contamination

which exists on the Plaintiffs’ properties.

                                        Claim for Nuisance

       56.     The EnPro Defendants created, or allowed to continue, a condition that is

injurious to the property owned by the Plaintiffs and which has fundamentally interfered with the

Plaintiffs’ right to use and enjoy their properties. Specifically, Defendants’ acts and/or

omissions, as described herein, have resulted in the migration of hazardous contamination from

the Holley plant onto the properties owned by the Plaintiffs and/or increased the concentration of

such contamination which has impacted the Plaintiffs’ properties. Such migration of hazardous

substances has contaminated the soil on Plaintiffs’ properties, has caused Plaintiffs annoyance,

discomfort and inconvenience, and has substantially interfered with Plaintiffs’ use and

enjoyment of their properties.

                                              Trespass

       57.     The EnPro Defendants have caused hazardous substances, via the migration of

groundwater contamination from the premises of the Holley plant, to trespass upon the properties

owned by the Plaintiffs, and/or such Defendants have caused such trespasses to continue by

failing to appropriate and adequately remediate the contamination existing on the Holley plant

premises. Such trespasses are continuing in nature and re-occur upon Plaintiffs’ properties as

contamination continues to flow via groundwater migration from the Holley plant premises.

The contaminants which the Defendants caused to trespass on Plaintiffs’ properties include TCE


                                                23
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 24 of 30 PageID #: 2202



and any chemical degradation products related to TCE, including but not limited to, vinyl

chloride.

        58.     The continuing trespasses caused by the Defendants were committed in a grossly

negligent, reckless and intentional manner, and the same violated, and continue to violate, the

Plaintiffs’ rights to the exclusive use and possession of their respective properties.

                              Claim for Strict or Absolute Liability

        59.     Pursuant to Mississippi law, one who causes or contributed to a physical invasion

of the land of another is strictly or absolutely liable for all harm arising therefrom.

        60.     The EnPro Defendants put in motion the agency, i.e., contamination, which has

physically invaded the Plaintiffs’ properties, and the EnPro Defendants contributed to such

physical invasion by failing to appropriately and adequately remediate the contamination on the

premises of the Holley plant, which continues to invade the Plaintiffs’ properties.

        61.     The physical invasion which the Defendants caused or contributed to affects the

physical condition of the Plaintiffs’ properties and, by definition, constitutes a substantial and

significant interference with Plaintiffs’ rights.

        62.     The EnPro Defendants are strictly and absolutely liable for all harm to Plaintiffs’

properties caused by the physical invasions of contamination which they created or failed to

prevent.

                             Fraud and/or Fraudulent Concealment

        63.     The EnPro Defendants fraudulently concealed the continuing existence of

contamination in the soil on the Holley plant premises by fraudulently representing to the State

of Mississippi that the scope of work approved for soil remediation of such premises had been


                                                    24
  Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 25 of 30 PageID #: 2203



followed. When making such misrepresentation, the EnPro Defendants knew that the

contaminated soil on the plant premises had not been excavated to a depth of fourteen (14) feet

and that all of the contaminated soil had not been heat treated, but the EnPro Defendants made

such misrepresentations nonetheless. Plaintiffs have standing to assert claims for fraud and/or

fraudulent concealment against the EnPro Defendants since the remediation which the

Defendants undertook, and performed in a fraudulent manner, was required by the MDEQ of the

State of Mississippi for the benefit of all Mississippi citizens and governmental entities which

might be impacted by the contamination.



             Claim for Intentional and/or Negligent Infliction of Emotional Distress

       64.      The EnPro Defendants had actual knowledge of the hazardous nature of TCE and

of the TCE contamination on the Holley plant premises; had actual knowledge of the danger and

harm which TCE and TCE contamination presented to human health, animal life, and the

environment; had actual knowledge that TCE-contaminated soil would contaminate the

groundwater, and that such groundwater would flow through and contaminate the soil on off-site

properties; and had actual knowledge that their failure to appropriate and adequately remediate

the soil on the Holley plant premises would contaminate the downgradient environment “for

decades.”

       65.      Notwithstanding such knowledge, and the high probability that their acts and

failures to act would harm the Plaintiffs, the EnPro Defendants released and discharged, in a

grossly negligent, reckless and intentional manner, the hazardous substance known as TCE into

the environment on the Holley plant premises; the EnPro Defendants failed to appropriate and


                                                25
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 26 of 30 PageID #: 2204



adequately remediate the soil on the Holley plant premises by allowing execution of the soil

remediation in a fraudulent manner that deviated from the required scope of work; and the EnPro

Defendants fraudulently represented to the State of Mississippi that the soil remediation on the

Holley plant premises had been conducted in accordance with the required scope of work. At

the time of such acts and/or omissions, the Defendants knew and recognized that such violations

and breaches would inflict harm and damage on the properties owned by off-site owners,

including the Plaintiffs. Further, the Defendants knew that such conduct on their part would

cause the Plaintiffs to experience severe emotional distress.

        66.    Such conduct on the part of the Defendants was malicious, intentional,

outrageous, evoked revulsion, and rose to the level of an intentional infliction of emotional

distress.

        67.    At a minimum, or in the alternative, Defendants’ conduct toward Plaintiffs was

negligent or grossly negligent and constitutes a negligent infliction of emotional distress.

        68.    Regardless of whether their conduct was negligent or intentional, it was

reasonably foreseeable to the Defendants that their conduct toward the Plaintiffs would cause the

Plaintiffs to suffer severe emotional distress. Plaintiffs are therefore entitled to recover from the

Defendants all damages they have sustained for emotional distress as a proximate result of

Defendants’ conduct, including but not limited to, any distress pertinent to Plaintiffs’ concern

over the value, use, or limitations of use of their respective properties.

                                   CERCLA Savings Provision

        69.    Plaintiffs do not plead any federal cause of action or claim for substantive relief.

Only for procedural purposes relating to the statute of limitations, and to any extent necessary,


                                                  26
   Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 27 of 30 PageID #: 2205



Plaintiffs invoke the procedural benefit of the savings provisions set forth in 42 U.S.C. § 9658

(a)(1), of the Comprehensive Environmental Response Compensation and Liability Act

(“CERCLA”), because Plaintiffs assert claims under State law for injuries or damages, including

injury and damage to property, caused or contributed to by exposure to hazardous substances,

pollutants, or contaminants (such as TCE and its degradation products) released into the

environment by the Defendants from a facility owned, operated, and/or controlled by the

Defendants, i.e., the Holley plant in Water Valley, Yalobusha County, Mississippi.

                                        Damages Sustained

       70.     The Plaintiffs are entitled to recover damages in amounts to be determined by a

jury at trial for the injuries and harm they have sustained, including but not limited to, damages

representing the diminution in value of their properties; damages for harm to their properties,

impairment of their use and enjoyment of their properties, and special damages based on their

claims for nuisance, trespass, and strict or absolute liability; damages for the intentional and/or

negligent infliction of emotional distress; and punitive damages and attorneys’ fees which the

Plaintiffs have or will incur in the prosecution of this action.

       71.     For purposes of Plaintiffs’ claims of diminution of value of their respective

properties, the value of their respective properties is diminished by the cost to remediate the

contaminated soil which exists on the same, which soil remediation will likely cost an

approximate amount of $102,941.00 per acre.

       72.     For purposes of their claims of nuisance, trespass and strict or absolute liability,

Plaintiffs reserve the right to seek and recover any special damages which they may sustain or

incur, in the event of any occurrence of vapor intrusion, for the cost of monitoring the inhabitable


                                                  27
  Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 28 of 30 PageID #: 2206



or occupied buildings or structures on their properties for TCE vapor intrusion and the cost of

installing, maintaining and servicing equipment or systems to ventilate TCE vapor from the soil

on Plaintiffs’ properties and prevent the same from penetrating any inhabitable or occupied

buildings or structures thereon.

                                         Damages Sought

       73.      The acts and omissions of the Defendants have caused, have contributed to, and

continue to cause harm and damage to Plaintiffs, and Plaintiffs are entitled to recover and hereby

seek recovery of the following damages from the Defendants:

       a.       Damages for loss of, or diminution in, the value of Plaintiffs’ respective

properties;

       b.       In the event of any occurrence of vapor intrusion, special damages for the cost of

monitoring the Plaintiffs’ respective properties for TCE vapor and for the installation,

maintenance and servicing of equipment and systems to evacuate or ventilate TCE soil vapor;

       c.       Damages for the Plaintiffs’ impairment of their right to use and enjoyment of their

properties, and for violation of their right to exclusive use and possession of their properties;

       d.       Emotional distress;

       e.       Pre-judgment and/or post-judgment interest, as allowed by law and/or authorized

by the Court;

       f.       Punitive damages against each of the Defendants for their malicious, reckless,

wanton, outrageous and/or grossly negligent conduct; and

       g.       An award of attorneys’ fees to Plaintiffs, in the event of an award of punitive

damages.


                                                 28
  Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 29 of 30 PageID #: 2207



                                           Ad Damnum

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs, Yalobusha County, Mississippi,

by and through The Board of Supervisors of Yalobusha County, Mississippi, and The Board of

Trustees of Yalobusha General Hospital of Yalobusha County, Mississippi, bring this action

against the Defendants, EnPro Industries, Inc.; EnPro Holdings, Inc.; and Goodrich Corporation

and demand judgment against the Defendants for all legal relief sought herein, including

compensatory damages, special damages, punitive damages, attorneys’ fees, and interests and

costs of Court, all in an amount in excess of the jurisdictional limits of the United States District

Courts for the State of Mississippi.

                                       Demand for Jury Trial

       Plaintiffs hereby demand trial by jury on all issues of fact presented in this action.



                                       RESPECTFULLY SUBMITTED:


                               By:     /s/ William Liston III

                                       William Liston III (MS Bar #8482)
                                       william@listondeas.com
                                       W. Lawrence Deas (MS Bar #100227)
                                       lawrence@listondeas.com
                                       LISTON & DEAS, PLLC
                                       605 Crescent Blvd., Suite 200
                                       Ridgeland, Mississippi 39157
                                       Tel. (601) 981-1636
                                       Fax. (601) 982-0371




                                                 29
  Case: 3:19-cv-00043-GHD-JMV Doc #: 60 Filed: 09/27/19 30 of 30 PageID #: 2208



                                       Marquette Wolf (MS Bar #104996)
                                       mwolf@tedlyon.com
                                       TED B. LYON & ASSOCIATES
                                       18601 LBJ Freeway, Suite 525
                                       Mesquite, Texas 75150
                                       Tel. (972) 279-6571
                                       Fax. (972) 279-3021

                                       John J. Crow, Jr. (MS Bar #7901)
                                       john.crow@duckwood.net
                                       Daniel M. Martin (MS Bar #102940)
                                       daniel.martin@duckwood.net
                                       J. Shannon Crow (MS Bar #104797)
                                       shannon.crow@duckwood.net
                                       CrowMartin, PLLC
                                       203 Wagner Street
                                       Water Valley, Mississippi 38965
                                       Tel. (662) 473-1870
                                       Fax. (662) 473-2030

                                       J. Keith Treadway, (MS Bar # 9886)
                                       keith.treadway@treadwaylawfirm.com
                                       Treadway Law Firm
                                       Post Office Box 613
                                       Olive Branch, MS38654-0513
                                       Tel. (662) 895-8170
                                       Fax. (662) 895-8169

                                       ATTORNEYS FOR PLAINTIFFS

                                       Certificate of Service


       I, William Liston III, an attorney of record for Plaintiffs, hereby certify that I have filed

the above and foregoing document with the Clerk of this Court via the Court’s ECF filing

system, thereby serving this filing on all counsel of record in this matter.

       This the 27th day of September, 2019.


                                               /s/ William Liston III
                                               William Liston III

                                                 30
